                               DISTRICT COURT OF THE VIRGIN ISLANDS

                                            DIVISION OF ST. CROIX
                                                 ║
LUNA MUSIC, LLC d/b/a AQUA SOUNDS ║
STUDIO, INC.,                                    ║
                                                 ║           1:20-cv-00002
                        Plaintiff,               ║
                                                 ║
        v.                                       ║
                                                 ║
EXECUTIVE INSURANCE SERVICES, INC. ║
and CERTAIN UNDERWRITERS AT                      ║
LLOYD’s, LONDON,                                 ║
                                                 ║
                        Defendants.              ║
________________________________________________ ║

TO:     Lee J. Rohn, Esq.
        Douglas L. Capdeville, Esq.
        Paul R. Neil, Esq.


                               MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Defendants Certain Underwriters at Lloyd’s,

London Subscribing to Policy No. EX08-PR15-76’s (“Defendants”) 1 Motion to Compel

Arbitration and Stay Proceedings Pending Arbitration (ECF No. 3). Plaintiff filed a response

(ECF No. 10), and Defendants replied (ECF No. 11).

                                          I.       BACKGROUND

        This case is the latest in a long line of lawsuits concerning insurance coverage for

damaged property in the Virgin Islands in the wake of Hurricane Maria. Defendants

subscribed to insurance policy number EX08-PR16-76 (the “Policy”), effective December 5,



1 Although “Defendants” are not the only defendants in this case, the Court will refer to them as such for purpose

of this Memorandum Opinion And Order.
Luna Music, LLC d/b/a Aqua Sounds v. Executive Ins. Servs., Inc. et. al.
1:20-cv-00002
Memorandum Opinion and Order
Page 2


2016 through December 5, 2017, issued to Plaintiff providing certain coverage for property

at #22 and #23 Prince Street, Christiansted, St. Croix, Virgin Islands 00822 (the “Property”).

(ECF No. 3-1). Hurricane Maria allegedly damaged Plaintiff’s Property, and Plaintiff made a

claim for damage under the Policy. Plaintiff advised that it intended to submit its own repair

estimate but was nonresponsive after Defendants made repeated, documented requests for

this estimate. Defendants then invoked the Policy’s arbitration clause, which provides:

         If the Insured and the Underwriters fail to agree in whole or in part regarding
         any aspect of this Policy, each party shall, within ten (10) days after the
         demand in writing by either party, appoint a competent and disinterested
         arbitrator and the two chosen shall before commencing the arbitration select
         a competent and disinterested umpire. The arbitrators together shall
         determine such matters in which the Insured and the Underwriters shall so
         fail to agree and shall make an award thereon, and if they fail to agree, they
         will submit their differences to the umpire and the award in writing of any
         two, duly verified, shall determine the same.

         The Parties to such arbitration shall pay the arbitrators respectively appointed
         by them and bear equally the expenses of the arbitration and charges of the
         umpire.

(ECF No. 3-1 at 11). Defendants then invoked arbitration in a letter to Plaintiff’s public

adjuster on September 6, 2019 and appointed an arbitrator. (ECF No. 3-2). Plaintiff did not

respond to the letter or any of the follow-up letters Defendants sent. Instead, Plaintiff filed

suit two weeks later on September 20, 2019 against Defendants and agent, Executive

Insurances Services, Inc. in the Superior Court of the Virgin Islands. (ECF No. 1-1). On

January 10, 2020, the case was removed to this Court. (ECF No. 1). Defendants submit this

motion seeking a court order compelling arbitration. (ECF No. 3).
Luna Music, LLC d/b/a Aqua Sounds v. Executive Ins. Servs., Inc. et. al.
1:20-cv-00002
Memorandum Opinion and Order
Page 3


                                II.      APPLICABLE LEGAL PRINCIPLES

         In most cases, the enforceability of an arbitration clause is governed primarily by

Chapter I of the Federal Arbitration Act. See 9 U.S.C. §§ 1-16. However, in 1970, the U.S.

acceded to the Convention on the Recognition of Foreign Arbitral Awards. Convention Done

at New York June 10, 1958, T.I.A.S. No. 6997, 21 U.S.T. 2517, 1970 WL 104417, at *5 (Dec. 29,

1970). Article II, Section 3 the Convention provides that “[t]he court of a Contracting State ...

shall, at the request of one of the parties, refer the parties to arbitration....” Id. at *1.

Contemporaneous to the U.S.’s accession, the FAA was amended so that Chapter II now

implements the Convention in disputes involving foreign parties or related to a foreign state.

9 U.S.C. §§ 210, 202.

         Although the FAA would normally preempt a conflicting state law under the

Supremacy Clause, the McCarran-Ferguson Act of 1945 creates a system of “reverse-

preemption” for insurance law. See United States Dep’t of Treasury v. Fabe, 508 U.S. 491, 501

(1993). Under McCarran-Ferguson, “No Act of Congress shall be construed to invalidate,

impair, or supersede any law enacted by any State for the purpose of regulating the business

of insurance ... unless such Act specifically relates to the business of insurance.” 15 U.S.C. §

1012(b). More specifically, “state laws reverse preempt federal laws if (1) the state statute

was enacted for the purpose of regulating the business of insurance, (2) the federal statute

does not specifically relate to the business of insurance, and (3) the federal statute would
Luna Music, LLC d/b/a Aqua Sounds v. Executive Ins. Servs., Inc. et. al.
1:20-cv-00002
Memorandum Opinion and Order
Page 4


invalidate, impair, or supersede the state statute.” Suter v. Munich Reins. Co., 223 F.3d 150,

160 (3d Cir. 2000) (internal citations omitted).

                                             III.     DISCUSSION

         A. Jurisdictional Concerns Regarding the Arbitration Clause

            Plaintiff argues that, because Section 820 relates specifically to insurance, the

McCarran-Ferguson Act permits that statute to preempt the FAA and the Convention.

Specifically, Plaintiff claims that “[a]n order compelling arbitration would [im]permissibly

deprive ‘the courts of this territory of the jurisdiction of an action against the insurer’ in

violation of Section 820” and that “the arbitration provision here is not enforceable because

it violates clear statutory law, preserved by the McCarran-Ferguson Act of 1945, that

prevents an insurance policy from depriving a territorial court of jurisdiction.” (ECF No. 10

at 4). Effectively, Plaintiff argues that the arbitration clause is a jurisdiction-stripping

provision and that submitting this case to arbitration would prevent the Virgin Islands courts

of hearing an insurance lawsuit, in violation of Section 820.

         Section 820(a)(2) provides that “[n]o insurance contract delivered or issued for

delivery in this territory and covering subjects located, resident, or to be performed in this

territory, shall contain any condition, stipulation or agreement which … deprives the courts

of this territory of the jurisdiction of the action against the insurer.” The statute simply does

not apply to the arbitration clause in this case. Defendants do not seek to deprive this Court

of its jurisdiction to hear the case; rather, they merely seek to invoke the arbitration process
Luna Music, LLC d/b/a Aqua Sounds v. Executive Ins. Servs., Inc. et. al.
1:20-cv-00002
Memorandum Opinion and Order
Page 5


as set forth in the Policy. The arbitration clause provides the parties an opportunity to avoid

the costs of litigation and encourage settlement, and declining to go forward with a

contractually mandated arbitration process would significantly undermine this purpose. See

46A C.J.S. Insurance § 1889 (2015) (“The purpose of a provision for arbitration in an

insurance policy is to provide a plain, speedy, inexpensive and just determination of the

extent of the loss.”). Of course, in the event that the dispute is not resolved through

arbitration, this Court will retain jurisdiction over all remaining issues. See Parkcrest

Builders, LLC v. Hous. Auth. of New Orleans, No. 15-150, 2019 WL 2210746, at *3 (E.D. La. May

21, 2019) (“When a case is stayed pending arbitration, a district court retains jurisdiction

over the case.”); see also Hatter v. Guardian Ins. Co., No. 1:18-CV-00041, 2019 WL 3892415,

at *2 (D.V.I. Aug. 19, 2019) (explaining that “[i]t seem[ed] prudent to let the [appraisal]

process play out before the Court [took] action.”). 2




2Last year, in Vento v. Certain Underwriters at Lloyds, No. CV 2018-91, 2019 WL 2402973, at *2 (D.V.I. Apr. 26,
2019), the plaintiffs argued that a standard-form appraisal clause “interfere[d] with their ‘right of action’ and
impermissibly ‘deprived the courts of this territory of the jurisdiction of action against the insurer,” under §
820(a)(2).” U.S. Magistrate Judge Ruth Miller rejected their arguments, explaining that:

         Subsection “G” stipulates merely that the Ventos must meet certain conditions before filing
         suit, and subsection “I” identifies the conditions under which Lloyds will make a loss payment
         to the insured. Neither subsection addresses Virgin Islands courts’ jurisdiction, which the
         parties expressly accepted, or bars the filing of a lawsuit. Thus, the Court finds that the Virgin
         Islands Code in no way precludes this Court's enforcement of the policy’s appraisal provision.

Id. at *4. Although an arbitration clause triggers slightly different obligations than does an appraisal clause, the
Court finds Judge Miller’s analysis persuasive and applicable to this context.
Luna Music, LLC d/b/a Aqua Sounds v. Executive Ins. Servs., Inc. et. al.
1:20-cv-00002
Memorandum Opinion and Order
Page 6


         B. Preemption of the Convention

         Even if Section 820 could be interpreted in a way that precluded arbitration, the

Convention would not be preempted by it under the McCarran-Ferguson Act. Some context

is important here. In 1944, the Supreme Court in United States v. South-Eastern Underwriters

Assn., 322 U.S. 533, held that insurance was subject to federal regulation under the interstate

commerce clause. “Prior to that decision, it had been assumed … that the issuance of an

insurance policy was not a transaction in interstate commerce and that States enjoyed a

virtually exclusive domain over the insurance industry.” St. Paul Fire & Marine Ins. Co. v.

Barry, 438 U.S. 531, 538-39 (1978). Consequently, “the decision provoked widespread

concern that the States would no longer be able to engage in taxation and effective regulation

of the insurance industry. Congress moved quickly, enacting the McCarran-Ferguson Act

within a year of South-Eastern Underwriters.” Id.at 539. McCarran-Ferguson provided that

an “Act of Congress” shall not be construed to invalidate any state insurance regulation,

unless the act specifically related to insurance. McCarran-Ferguson Act, 15 U.S.C. § 1012. In

other words, the Act sought to eliminate any risk that unrelated federal statutes would

effectively nullify state insurance regulations. Because McCarran-Ferguson allows state laws

to supersede some federal laws, it is commonly said to permit “reverse preemption.” Even

so, since McCarran-Ferguson became law, the Supreme Court has emphasized that it was

meant to supersede domestic laws only. Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth,

473 U.S 614, 629 (1985). It is not at all clear, however, that McCarran-Ferguson was meant
Luna Music, LLC d/b/a Aqua Sounds v. Executive Ins. Servs., Inc. et. al.
1:20-cv-00002
Memorandum Opinion and Order
Page 7


to have any effect on an international treaty that the United States acceded to thirty years

later.

         Here, Article II, Section 3 of the Convention commands that “[t]he court of a

Contracting State, when seized of an action in a matter in respect of which the parties have

made an agreement within the meaning of this article, shall, at the request of one of the

parties, refer the parties to arbitration.” 1970 WL 104417, at *1 (emphasis added). “[A]

treaty is ‘equivalent to an act of the legislature,’ and hence self-executing, when it “operates

of itself without the aid of any legislative provision.” Medellin v. Texas, 552 U.S. 491, 505

(2008) (quoting Foster v. Neilson, 27 U.S. (2 Pet.) 253, 314 (1829)). “Self-executing treaties

are those that immediately create rights and duties of private individuals which are

enforceable and are to be enforced by domestic tribunals.” Flores v. S. Peru Copper Corp., 414

F.3d 233, 257 n.34 (2d Cir. 2003) (internal quotation marks, alterations, and citations

omitted). By contrast, “non-self-executing treaties require implementing action by the

political branches of government or are otherwise unsuitable for judicial application.” Id.

(internal quotation marks, alterations, and citations omitted.) “An international agreement

of the United States is ‘non-self-executing’ (a) if the agreement manifests an intention that it

shall not become effective as domestic law without the enactment of implementing

legislation, (b) if the Senate in giving consent to a treaty, or Congress by resolution, requires

implementing legislation, or (c) if implementing legislation is constitutionally required.”

Restatement (Third) Of Foreign Relations Law § 111(4) (1987).
Luna Music, LLC d/b/a Aqua Sounds v. Executive Ins. Servs., Inc. et. al.
1:20-cv-00002
Memorandum Opinion and Order
Page 8


         Although the Third Circuit has not specifically addressed whether Article II, Section

3 of the Convention is subject to preemption, the Court finds that use of the word “shall” is

indicative of a self-executing treaty provision. Other courts have arrived at the same

conclusion. For example, in Martin v. Certain Underwriters at Lloyd’s, London, No. SACV 10-

1298, 2011 WL 13227729, at *6 (C.D. Cal. Sept. 2, 2011), the court explained that:

         The plain language of Section 3 supports the conclusion that it is self-
         executing. See Medellin, 522 U.S. at 506 (stating that the interpretation of a
         treaty begins with its text). Unlike the disputed terms in Medellin (such as,
         “undertakes to comply”) which defined what, if any, domestic legal effect a
         treaty ratified by the Senate created, the use of the verb “shall” here expressly
         directs courts to enforce arbitration agreements. Medellin, 552 U.S. at 508, 509
         n.5 (distinguishing between treaty language that constitutes only a
         commitment to future action, such as “undertakes to comply,” and treaty
         language using “shall” or “must.”) The word “shall” does not leave discretion
         to the legislative or judicial branches to determine the degree of enforcement.
         Safety National Casualty Corp. v. Certain Underwriters at Lloyd’s, London, 587
         F.3d 714, 735 (5th Cir. 2009) (en banc) (Clement, J., concurring). Referral to
         arbitration is mandatory under Section 3. Id. The Court is persuaded by Judge
         Clement’s statement that “[t]reaty provisions setting forth international
         obligations in such mandatory terms tilt strongly toward self-execution.” Id.

         Based on the language of Section 3 and looking to applicable case law for
         guidance, the Court concludes that Section 3 is self-executing and has
         automatic domestic legal effect. No implementing legislation, such that might
         be construed as an “Act of Congress” in the McCarran–Ferguson context, was
         necessary to give Section 3 domestic legal effect.

See also ESAB Group, Inc. v. Zurich Ins. PLC, 685 F.3d 376, 387 (4th Cir. 2012) (observing that

the word “shall” in Section 3 is “indicative of a self-executing treaty provision”); CLMS Mgmt.

Servs. Ltd. P’ship v. Amwins Brokerage of Georgia, LLC, No. 3:19-CV-05785-RBL, 2019 WL

7185547, at *5 (W.D. Wash. Dec. 26, 2019) (adopting reasoning from Martin and explaining
Luna Music, LLC d/b/a Aqua Sounds v. Executive Ins. Servs., Inc. et. al.
1:20-cv-00002
Memorandum Opinion and Order
Page 9


that “Section 3 contains exactly the type of ‘directive to domestic courts’ that was missing in

Medellin, making it self-executing.”).

         The significance of this determination that Section 3 is self-executing is that at least

this provision of the Convention is not an “Act of Congress” that is subject to preemption

under McCarran-Ferguson.               The Convention thus controls, and even with Plaintiff’s

suggested reading of Section 820, the arbitration clause is not barred by Virgin Islands law.

         C. Approval by the Virgin Islands Commissioner of Insurance

         Plaintiff also contends that the arbitration clause violates V.I. Code Ann., tit. 22, § 810

(“Section 810”), because it “was not approved by the Commissioner of Insurance.” (ECF No.

10 at 4). Section 810 provides, in pertinent part, that:

         (a) No insurance policy form other than surety bond forms, or application
             form where written application is required and is to be attached to the
             policy, or printed life or disability rider or endorsement form shall be
             issued, delivered, or used unless it has been filed with and approved by the
             Commissioner. This section shall not apply to policies, riders or
             endorsements of unique character designed for and used with relation to
             insurance upon a particular subject.

         (b) Every such filing shall be made not less than 30 days in advance of any such
             issuance, delivery, or use. At the expiration of such 30 days the form so filed
             shall be deemed approved unless prior thereto it has been affirmatively
             approved or disapproved by order of the Commissioner.                      The
             Commissioner may extend by not more than an additional 30 days the
             period within which he may so affirmatively approve or disapprove any
             such form, by giving notice of such extension before expiration of the initial
             30-day period. At the expiration of any such period as so extended, and in
             the absence of such prior affirmative approval or disapproval, any such
             form shall be deemed approved. The Commissioner may withdraw any
Luna Music, LLC d/b/a Aqua Sounds v. Executive Ins. Servs., Inc. et. al.
1:20-cv-00002
Memorandum Opinion and Order
Page 10


             such approval at any time for cause. By approval of any such form for
             immediate use, the Commissioner may waive any unexpired portion of
             such initial 30-day waiting period.

V.I. Code Ann., tit. 22, § 810 (a)-(b) (emphasis added). Plaintiff seems to ignore the

provisions of Section 810(b), which governs the approval by operation of law of insurance

policies submitted to the Commissioner.                     Here, Defendants submitted policy form

LMA3022—the same form used by the Policy, including the arbitration provision—with the

Virgin Islands Insurance Commissioner on December 28, 2005. (ECF No. 11-2). The

Commissioner never “affirmatively approved or disapproved” form LMA3022, and, after

January 27, 2006, it was tacitly approved by operation of law. As such, form LMA3022

became valid for use in the Virgin Islands, even though it was not explicitly approved by the

Commissioner.

       Plaintiff also makes issue of form LMA5020, which was submitted for approval by the

Commissioner and denied on August 17, 2007. (ECF No. 1-2 at 11). LMA5020 contained a

clause stating:

         This Service of Suit clause will not be read to conflict with or override the
         obligations of the parties to arbitrate their disputes as provided for in the
         Arbitration provision within this Policy. This clause is intended as an aid to
         compelling arbitration or enforcing such arbitration or arbitral award, not as
         an alternative to such Arbitration provision for resolving disputes arising out
         of this Insurance.

Id. However, despite its alleged non-approval, Plaintiff overstates the significance of this

particular clause, which would merely supplement the arbitration clause but otherwise not

affect the arbitration clause’s viability. The Third Circuit has explained that “service-of-suit
Luna Music, LLC d/b/a Aqua Sounds v. Executive Ins. Servs., Inc. et. al.
1:20-cv-00002
Memorandum Opinion and Order
Page 11


clauses do not negate accompanying arbitration clauses; indeed, they may complement

arbitration clauses by establishing a judicial forum in which a party may enforce arbitration.”

Century Indem. Co. v. Certain Underwriters at Lloyd’s, London, 584 F.3d 513, 554 (3d Cir.

2009). Here, even if not operative, the absence of the service-of-suit clause would not in any

way disrupt the enforceability of the arbitration clause. In any event, LMA5020 became

operative by operation of law, because after the Commissioner denied it in 2007, Defendants

resubmitted it on September 27, 2007, and it was not disapproved within 30 days. (ECF No.

11-2 at 4).

                                             IV.      CONCLUSION

         For the foregoing reasons, it is ORDERED:

         1. Defendants’ Motion to Compel Arbitration and Stay Proceedings Pending

              Arbitration (ECF No. 3)is GRANTED.

         2. The case is STAYED pending completion of arbitration.

         3. The parties should report the results of the arbitration to the Court and provide a

              status report to the Court no later than August 20, 2020.



                                                               ENTER:


Dated: February 20, 2020                                       /s/ George W. Cannon, Jr.
                                                               GEORGE W. CANNON, JR.
                                                               MAGISTRATE JUDGE
